Citation Nr: 1801255	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for reflex sympathetic dystrophy (RSD) of the left lower extremity.

2.  Entitlement to service connection for RSD of the left upper extremity. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (DEA).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to February 1986, February 1989 to October 1989, January 1995 to August 1995, and January 2011 to February 2012, with service in the Army Reserves. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2014 and August 2014 rating decisions by the RO in Winston-Salem, North Carolina.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The Board notes that the Veteran submitted additional evidence subsequent to the May 2015 statement of the case (SOC).  As the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration applies; therefore the Board may proceed with its adjudication.  See 38 C.F.R. § 20.1304 (c) (2017).

The issues of entitlement to service connection for sleep apnea and RSD of the left upper extremity, and entitlement to DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire period of appeal, the Veteran's RSD of the left lower extremity is productive of moderate incomplete paralysis, but not severe or complete paralysis.


CONCLUSION OF LAW

RSD of the left lower extremity is 20 percent disabling for the entire appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124(a), Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends she is entitled to an increased evaluation for RSD of the left lower extremity.  She is currently in receipt of a 10 percent rating.  The Board finds that a 20 percent evaluation, but no higher, is warranted for the entire period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27. 

The Veteran is competent to report symptoms observable by her senses.  See Jandreau, 492 F.3d at 1377.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's RSD of the left lower extremity is rated by analogy under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  38 C.F.R. § 4.124 (a).  Diagnostic Code 8521 provides that mild incomplete paralysis of the external popliteal nerve is rated at 10 percent disabling; moderate incomplete paralysis is rated at 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  A 40 percent rating is warranted for complete paralysis of the nerve; foot drop and slight drop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a).  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis and neuralgia are to be rated on the same scale as injury to the nerve.  38 C.F.R. §§ 4.123, 4.124.

Private treatment records show that the Veteran complained of constant throbbing and burning in her left foot.  

The Veteran underwent a VA examination in July 2014 in which she reported that her left great toe is constantly hot.  The examiner reported that her left lower extremity exhibits moderate constant pain; severe intermittent pain; severe aresthesias and/or dysesthesias; and severe numbness.  The examiner noted decreased sensation in the Veteran's left leg and left foot.  Her left foot pain caused an abnormal gait.  Moderate incomplete paralysis of the sciatic nerve was noted.

During the January 2017 Board hearing, the Veteran testified that she feels burning, throbbing sensations in her left foot.  She reported that she struggles with ambulation and walking is extremely painful.  Due to her left leg pain, she had to leave one job which required physical activity and choose a job in a sedentary environment.  

After careful review of the record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the Veteran's RSD of the left lower extremity is most appropriately rated as 20 percent disabling as it more nearly approximates moderate incomplete paralysis.  In this regard, as detailed by the facts above, the Veteran has complained of constant pain, numbness, and tingling since submitting her claim in March 2014.  The pain prevents her from ambulating well and forces her to sit frequently.  Moreover the July 2014 VA examiner noted that the Veteran had moderate incomplete paralysis of the left lower extremity sciatic nerve.  

The Board has considered the Veteran's reports of constant pain and limitations of walking and standing caused by her RSD of the left lower extremity, and the VA examination report of moderate constant pain; severe intermittent pain; severe aresthesias and/or dysesthesias; and severe numbness. and the Veteran's abnormal gait.  Such reports are not found to support the next-higher 30 percent evaluation.

Although the Board has resolved reasonable doubt in the Veteran's favor in awarding a 20 percent rating for the disability, the Board also finds that the preponderance of the evidence is against the assignment of any higher rating at any pertinent point.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent disability rating, but no higher, for RSD of the left lower extremity is granted.


REMAND

The Veteran contends that she is entitled to service connection for sleep apnea, RSD of the left upper extremity and also DEA.  For the reasons below, additional development is warranted.  

Regarding sleep apnea, the Veteran reported that she began to experience issues with sleep, to include snoring, while in service.  During the January 2017 Board hearing, she recalled instances where her in-service roommates would awaken her because her loud snoring disturbed their sleep.  A VA examination and opinion is necessary to determine the relationship, if any, between her reported in-service issues with sleep and her current diagnosis of sleep apnea.  

A VA examination and opinion is also necessary to determine the nature and etiology of RSD of the left upper extremity.  The Veteran submitted a medial article regarding complex regional pain syndrome (interchangeably used with RSD) which should be considered and discussed on the examination report.

The claim for entitlement to DEA is inextricably intertwined with the above-remanded claims, and is remanded as well.  

In light of the remand, obtain updated VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her sleep apnea.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

Upon examination of the record and the Veteran, with consideration of the Veteran's and buddy statements, the examiner should provide an opinion as to whether it is at least as likely as not that sleep apnea had its onset in, or is otherwise etiologically related, to her military service.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Upon completion of directive #1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of RSD of the left upper extremity.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  In providing this opinion, the examiner should discuss the medical research submitted by the Veteran, which pertains to the spreading of complex regional pain syndrome.

Upon examination of the record and the Veteran, with consideration of the Veteran's statements and the aforementioned medical research article, the examiner should provide an opinion to the following:

a)  Is at least as likely as not (50 percent probability or greater) that RSD had its onset in, or is otherwise etiologically related, to the Veteran's military service?

b)  Is it at least as likely as not that the Veteran's RSD of the left upper extremity is proximately due to or aggravated by her service-connected RSD of the left lower extremity?  Why or why not?

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


